MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          May 11 2017, 7:59 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                     Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                    Attorney General of Indiana
Madison, Indiana
                                                       George P. Sherman
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                         IN THE
    COURT OF APPEALS OF INDIANA

Dewayne T. Anderson,                                   May 11, 2017
Appellant-Defendant,                                   Court of Appeals Case No.
                                                       36A01-1612-CR-2766
        v.                                             Appeal from the Jackson Circuit
                                                       Court
State of Indiana,                                      The Honorable Richard W.
Appellee-Plaintiff.                                    Poynter, Judge
                                                       Trial Court Cause No.
                                                       36C01-1509-F2-18



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 36A01-1612-CR-2766 | May 11, 2017         Page 1 of 4
                                      Statement of the Case
[1]   Dewayne Anderson appeals his sentence following his conviction for dealing in

      a narcotic drug, as a Level 2 felony. Anderson presents a single issue for our

      review, namely, whether his sentence is inappropriate in light of the nature of

      the offense and his character. We affirm.


                                 Facts and Procedural History
[2]   On September 13, 2015, while Anderson was on “supervised federal probation”

      for a prior heroin-related conviction, a law enforcement officer conducted a

      traffic stop on Interstate 65 in Jackson County and found in Anderson’s vehicle

      forty grams of heroin, twenty-six grams of marijuana, seven and a half grams of

      cocaine, eighty grams of a cutting agent, digital scales, and 100 small plastic

      baggies. Appellant’s App. Vol. 3 at 7. The State charged Anderson with five

      felony counts and one misdemeanor count. Anderson pleaded guilty to dealing

      in a narcotic drug, as a Level 2 felony, and in exchange for that plea, the State

      dismissed the other charges. The trial court accepted the plea, entered

      judgment of conviction, and sentenced Anderson to twenty years executed.

      This appeal ensued.


                                    Discussion and Decision
[3]   Anderson contends that his sentence is inappropriate in light of the nature of

      the offense and his character. As we have explained:


              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due

      Court of Appeals of Indiana | Memorandum Decision 36A01-1612-CR-2766 | May 11, 2017   Page 2 of 4
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016).


[4]   Anderson maintains that his twenty-year sentence is inappropriate in light of

      the nature of the offense because he had no intent to deal narcotics, but

      intended to share the drugs with his friends at a “large party”; he complied with

      law enforcement during the traffic stop; and he did not endanger anyone.

      Appellant’s Br. at 11. And Anderson maintains that his sentence is

      inappropriate in light of his character because “his most recent [prior]

      conviction occurred fifteen (15) years” ago; he has “never received any

      substantial drug treatment to assist him with addiction recovery”; he pleaded

      guilty to the highest level felony count with which he was charged; he has

      health issues; and he has a supportive family. Id. at 10. We cannot agree.


[5]   Regarding the nature of the offense, a defendant’s possession of ten grams of

      cocaine or a narcotic drug is sufficient to support a Level 2 felony conviction,

      and Anderson possessed forty grams of heroin and seven and a half grams of

      cocaine. Regarding his character, Anderson’s criminal history, without more,

      Court of Appeals of Indiana | Memorandum Decision 36A01-1612-CR-2766 | May 11, 2017   Page 3 of 4
      supports the twenty-year sentence in this case. Anderson’s prior state and

      federal convictions date back to 1988 and include “trafficking” in cocaine,

      “trafficking” in marijuana, and “trafficking” in heroin, and he has previously

      violated parole. Appellant’s App. Vol. 3 at 6-7. At the time of the instant

      offense, Anderson had just been released from federal prison on a heroin-related

      conviction eight months’ prior, and he was on supervised probation. We

      cannot say that Anderson’s twenty-year executed sentence is inappropriate in

      light of the nature of the offense and his character and, thus, we affirm his

      sentence.


[6]   Affirmed.


      Riley, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 36A01-1612-CR-2766 | May 11, 2017   Page 4 of 4